Haskell, J.
The plaintiff seeks to eject defendant from
certain real estate, held by tenancy at will that was terminated by notice on October 30, 1890. The defendant was in under a lease for one year that expired December 31, 1889. The evidence fails to show a surrender of the possession at the expiration of the term. The defendant thereafterwards, by foi’ce of statute, R. S., c. 73, § 10, held as tenant at will, who might be ejected within seven days without notice, but thereafterwards only on thirty days notice to quit. R. S., c. 94, § § 1-2. Wheeler v. Cowan, 25 Maine, 283; Kendall v. Moore, 30 Maine, 327; Lithgow v. Moody, 35 Maine, 214; Longfellow v. Longfellow, 54 Maine, 240.
Two parcels of real estate were included in the lease, viz., the upper dam on Alderbrook stream at the foot of Donnell’s pond, and Card’s mill and dam on the stream below. The lease was for one year, at a stipulated rental, and the demise, as to the latter parcel, was "the right to maintain his own dam and mill,” meaning the defendant’s dam and mill.
Defendant contends that holding over at the expiration of the
*533lease did not constitute him a tenant at will of " his own dam and mill,” inasmuch as he held that under a former lease that gave him the right to perpetual possession, until certain conditions relating to the purchase of his mill should be complied with by the plaintiff. The court considers this contention to be sound ; and that, if he had held possession under the terms of a former lease, that secured to him, conditionally, the right to continued possession of "his own dam and mill,” the terms of the last lease cannot be construed as an abandonment or waiver of his antecedent rights. The peculiar language of it makes it plain that the parties must have-so understood their respective rights. The defendant, being in possession of "his own mill,” procured a lease of the dam above, and stipulated a gross rental for the two properties for a single year; and the expression of the demise, "the right to maintain his own dam and mill,” shows the only effect intended by the lease was to include the ground rent for "his dam and mill ” in that stipulated in the lease. The old lease required the plaintiff to relet or purchase the defendant’s improvements on the power. The last lease cannot fairly be said to be such a re-letting as contemplated by the parties, making reasonable provisions for the defendant’s outlay on the property, and not working a forfeiture of it altogether. The reasoning of Mosely v. Allen, 138 Mass. 83, is in point.
But it is contended that defendant had no rights in the property, when the new lease was executed, beyond those of a mere tenant at will. In 1867, the plaintiff let a mill-site to defendant for the term of five years, at an annual rental, upon which to build a mill, with a stipulation that plaintiff, at the expiration of the term, should either " renew the same for another term of years, at the present or then fair rate, as the respective parties may then agree upon or the plaintiff shall " buy said mill at such price as they, the said parties of the first and second parts, may agree upon, or at such valuation as two disinterested parties may decide upon as fair and equitable and whenever said defendant "shall relinquish said leased and granted premises, he shall deliver said premises to 'the plaintiff’ in, at least,, as good condition as they now are and without any cost or expense whatever to said company.”
*534The effect of this agreement is, that defendant might elect, at the expiration of the term, to have a new lease, or have the plaintiff purchase his mill. Neither was done ; but the defendant held over, paying the yearly rental until and including 1880, when it was increased fifty dollars a year, which increase defendant paid up to the termination of the new lease, January 1, 1890. Now it is considered that the defendant lost no rights by reason of the new lease; so, of course, he lost none by the increase of rent in 1880. What, then, are the rights of defendant under the lease of 1867? At its expiration did he become a tenant at will, liable to ejectment within seven days without notice, and thereafter on thirty days notice? By our statute, a tenant under a written lease, who holds over, becomes a tenant at will, unless the peculiar stipulations in the lease clothe him with superior rights, so as to exempt him from the statute provisions.
The very terms of the lease imply a continued tenancy until the defendant shall be paid his authorized outlay whereby an idle mill-site was transformed into valuable property. It should be noticed that the lease does not require the estate to be surrendered at the end of the term, but only that, when surrendered, it shall be "in as good condition as they now are,”that is, when the lease was made.
The lease authorized the construction of the mill. That became fixed to the soil and immovable, and gave the tenant a right to require fair indemnity for his outlay at the end of a term, when he would ■ be left in possession with a claim upon the property. When that claim should be extinguished his .right to possession would cease. He held a lien for authorized •expenditure, and the landlord had a right to redeem. Their respective rights resembled those of the parties to an equitable mortgage.
In Scruggs v. Railroad, 108 U. S., 368, the tenant in pos•session of a hotel that he had built on land of the lessor under a perpetual lease, stipulating, in effect, that the lessor should purchase the hotel at the option of either party, it was decreed, iby the Supreme Court of Mississippi, that the lessor should pay *535to the tenant the value of the improvements made under the terms of the lease and fixed by the court, and that, upon its payment, the tenant should surrender her possession to the lessor. Upon an attempt by the tenant to enforce the decree by execution, a bill was brought in chancery, afterwards removed to the District Court, from where it went on appeal to the Supreme Court of the United States, to require the tenant, who had become insolvent, to deduct from the amount required to redeem, reasonable ground rent while she had been in possession. The Supreme Court held the relation of the tenant to the lessor to be that of a mortgagee in possession, liable to be dispossessed upon the payment of his debt, but charging him with rents and profits. The terms of that lease were similar enough to the one under consideration to make the same rules of law applicable to both.
The well reasoned case of Holsman v. Abrams, 2 Duer, 435, squarely holds that a tenant in possession at the expiration of a lease, who had made authorized improvements, that the landlord had engaged to purchase at the expiration of the term, may retain his possession until such purchase shall be performed ; but not without, meantime, being chargeable with rent.
Undoubtedly, cases of this sort are proper matters for the consideration of courts of equity, where specific performance may be required, or the rights of the parties may otherwise be determined as equitable principles may require.
The plaintiif should have,

Judgment for the upper dam only.

Peters, C. J., Walton, Virgin, Emery and Whitehouse, JJ., concurred.